       Case 1:19-cv-00773-KG-SCY Document 16 Filed 04/30/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ISHMEL NORMAN,

       Plaintiff,

vs.                                                                  Civ No. 19-773 KG/SCY

ALBUQUERQUE POLICE DEPARTMENT
OFFICERS LAMARCUS STALLINGS,
JOSHUA CHAFFIN, and SGT GUSTAVO GOMEZ,

       Defendants.

                                             ORDER

       This matter comes before the Court upon pro se Plaintiff’s Motion for Hearing, filed

October 30, 2019. (Doc. 15). Defendants did not respond to the Motion for Hearing.

       On August 29, 2019, Defendants filed a motion to dismiss. (Doc. 9). Instead of

responding to the motion to dismiss in writing, as provided by the Local Rules and the Federal

Rules of Civil Procedure, Plaintiff opted to file the Motion for Hearing. Plaintiff requests a

“Markman Hearing” though he does not explain his reasons. Id. at 1.

       “A Markman hearing … is held for the purpose of determining the scope of the patent

claims alleged to be infringed.” Barreca v. S. Beach Beverage Co., 322 F. Supp. 2d 1186, 1188

n. 1 (D. Colo. 2004), aff'd, 141 Fed. Appx. 912 (Fed. Cir. 2005) (citing Markman v. Westview

Instruments, Inc., 517 U.S. 370 (1996)). This is not a patent infringement case. Rather, Plaintiff

alleges violations of the Fourth Amendment by Albuquerque Police officers. (Doc. 1-3). The

Court, therefore, denies Plaintiff’s request for a “Markman Hearing.”

       Nevertheless, the Court construes Plaintiff’s Motion for Hearing as a request for a

hearing on the motion to dismiss. Local Rule 7.6 (a) states that “[a] motion will be decided on
       Case 1:19-cv-00773-KG-SCY Document 16 Filed 04/30/20 Page 2 of 2



the briefs unless the Court sets oral argument.” In this case, the Court declines to set oral

argument on the motion to dismiss because Plaintiff had ample opportunity to respond to the

motion to dismiss in writing and Plaintiff does not explain why a hearing on the motion to

dismiss is necessary.

       IT IS ORDERED that Plaintiff’s Motion for Hearing (Doc. 15) is denied.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
